Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapskog (“Automatic Classification of Ships in ISAR images Using Wire-Frame Models”) in view of Valo et al. (US 2009/0184865 A1).
Regarding claim 1, Knapskog teaches:
A method for identifying a warship in an apparatus for identifying a warship, (Abstract: “

    PNG
    media_image1.png
    148
    1436
    media_image1.png
    Greyscale

the method comprising: 
receiving a warship image; (page 956: receives warship images: “

    PNG
    media_image2.png
    344
    714
    media_image2.png
    Greyscale
”
Image example: FIG. 7)
estimating a photographing angle and photographing an altitude of the warship from the real warship image; (page 955 left teaches the finding out the centerline (shows the angle) and masthead (altitude) of the warship as shown in FIG 6, left : “

    PNG
    media_image3.png
    316
    754
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    191
    708
    media_image4.png
    Greyscale
”)
generating virtual warship images from stored virtual warship models based on the estimated photographing angle and the photographing altitude; (Section 5.2 teaches a model database contains 4 ship classes as shown in FIG. 7. page 955 left teaches virtual images (wire-frame models)of the warship models are generated by using transformation based on the centerline and masthead parameters extracted above: ”

    PNG
    media_image5.png
    777
    719
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    226
    710
    media_image6.png
    Greyscale
”)
generating virtual warship part images …; (Section 3.4 teaches silhouette of the transformed wire-frame models are generated:” 
    PNG
    media_image7.png
    245
    711
    media_image7.png
    Greyscale
”
Section 5.2 teaches that the model database contains models for different ship classes. Each model is classified. The transformed wire-frame models are generated from the models in the database, which are classified already.)
generating a part segmentation image in which main parts are classified and displayed for the real warship image; (Section 3.4 teaches silhouette of the target warship models are generated:”
 
    PNG
    media_image7.png
    245
    711
    media_image7.png
    Greyscale
”


    PNG
    media_image8.png
    873
    719
    media_image8.png
    Greyscale
”
The segmentation results are displayed in FIG. 5. 3.2.3 teaches the segmentation of images which extracts different parts of the main part, such as masthead and central line.) and 
outputting a type and class identification result of the warship by calculating similarity between each virtual warship part image and the part segmentation image. (section 3.4. 
    PNG
    media_image9.png
    341
    688
    media_image9.png
    Greyscale
”
Section 5. 3 teaches based on the similarity, the frames of target warships are classified with results shown in Table 1.  )
However, Knapskog does not explicitly teach, but Valo teaches:
virtual warship part images in which main parts are classified and displayed for each of the virtual warship images (FIG.3 shows the displayed main parts of the model warships image. [0021] teaches the type of each parts are extracted: “Then a set of features which describes the extent and the orientation of the object are extracted, including the centreline, hull sides and height profile” )
Knapskog teaches a warship classification method, wherein the segmentation parts of the input warship image and the segmentations derived from models in a database are compared. Valo also teaches a warship classification method, in this method, segmentation from both warship images and model images are displayed and compared.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the method of Knapskog with the specific teachings of Valo to display both the segmentation of input warship image and that of 

Regarding claim 2, Knapskog in view of Valo teaches:
The method of claim 1, wherein the generating of the virtual warship images includes generating two-dimensional virtual warship images corresponding to the estimated photographing angle and photographing altitude by applying the estimated photographing angle and photographing altitude to three-dimensional virtual warship models. (Knapskog Section 5.2 teaches a model database contains 4 ship classes as shown in FIG. 7. page 955 left teaches virtual images (wire-frame models)of the warship models are generated by using transformation based on the centerline and masthead parameters extracted above: ”

    PNG
    media_image5.png
    777
    719
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    226
    710
    media_image6.png
    Greyscale
”)

Regarding claim 3, Knapskog in view of Valo teaches:
The method of claim 1, wherein the estimating includes estimating ranges of photographing angle and photographing altitude of the warship from the real warship image using a learned model. (Knapskog page 955 left teaches the finding out the centerline (shows the angle) and masthead (altitude) of the warship as shown in FIG 6, left)

Regarding claim 7, Knapskog in view of Valo teaches:
The method of claim 1, wherein the output includes: calculating similarity by comparing feature information for each main part between each virtual warship part image and the part segmentation image; (Knapskog section 3.4: “
    PNG
    media_image10.png
    352
    736
    media_image10.png
    Greyscale
”) and 
outputting type and class information of the warship corresponding to at least one virtual warship part image having a similarity greater than or equal to a predetermined similarity. ( Knapskog 5.3 teaches deciding and outputting classification of input warship image 

Regarding claim 8, Knapskog in view of Valo teaches:
The method of claim 7, wherein the feature information includes position relationship information. (Knapskog section 3.4 teaches the feature information are corresponding points in the two silhouettes. The corresponding points pair have same orientation and be within some maximum distance from each other:”

    PNG
    media_image11.png
    560
    716
    media_image11.png
    Greyscale
” )

Regarding claim 10, Knapskog teaches:
The apparatus of claim 9, further comprising a part recognition unit that generates a part segmentation image in which the main parts in the real warship image are classified and displayed, (Section 3.4 teaches silhouette of the target warship models are generated:”
 
    PNG
    media_image7.png
    245
    711
    media_image7.png
    Greyscale
”
Session 3.2.1 teaches the details of how to de segmentation:”

    PNG
    media_image8.png
    873
    719
    media_image8.png
    Greyscale
”
The segmentation results are displayed in FIG. 5. 3.2.3 teaches the segmentation of images which extracts different parts of the main part, such as masthead and central line.)
wherein the similarity calculator calculates the similarity by analyzing the positional relationship information for each main part between the part segmentation image and virtual warship part images … (section 3.4 teaches the feature information are corresponding points in the two silhouettes. The corresponding points pair have same orientation and be within some maximum distance from each other:”

    PNG
    media_image11.png
    560
    716
    media_image11.png
    Greyscale
” )
However, Knapskog does not explicitly teach, but Valo teaches:
virtual warship part images in which main parts are classified and displayed for each of the virtual warship images (FIG.3 shows the displayed main parts of the model warships image. [0021] teaches the type of each parts are extracted: “Then a set of features which describes the extent and the orientation of the object are extracted, including the centreline, hull sides and height profile” )
Knapskog teaches a warship classification method, wherein the segmentation parts of the input warship image and the segmentations derived from models in a database are compared. Valo also teaches a warship classification method, in this method, segmentation from both warship images and model images are displayed and compared.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the method of Knapskog with the specific teachings of Valo to display both the segmentation of input warship image and that of .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapskog.
Regarding claim 9, Knapskog teaches:
An apparatus for identify a warship, (Abstract: “

    PNG
    media_image1.png
    148
    1436
    media_image1.png
    Greyscale

”) the apparatus comprising: 
that estimates an angle and altitude at which the warship is photographed from a real warship image; (page 955 left teaches the finding out the centerline (shows the angle) and masthead (altitude) of the warship as shown in FIG 6, left : “

    PNG
    media_image3.png
    316
    754
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    191
    708
    media_image4.png
    Greyscale
”)
a virtual image inference unit that generates a two-dimensional virtual warship image set by applying the estimated angle and altitude to a pre-made three-dimensional warship model set; (Section 5.2 teaches a model database contains 4 ship classes as shown in FIG. 7. page 955 left teaches virtual images (wire-frame models)of the warship models are generated by using transformation based on the centerline and masthead parameters extracted above: ”

    PNG
    media_image5.png
    777
    719
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    226
    710
    media_image6.png
    Greyscale
”) and 
a similarity calculator that calculates similarities between the real warship image and each virtual warship image of the virtual warship image set, and outputs type and class information of the warship identified from the virtual warship image having a similarity greater than or equal to a predetermined similarity. (section 3.4. teaches comparing the silhouette of the target warship with the that of the wire-frame model.: “
    PNG
    media_image9.png
    341
    688
    media_image9.png
    Greyscale
”
Section 5. 3 teaches based on the similarity, the frames of target warships are classified with results shown in Table 1.  )
a photographing direction estimator, a virtual image inference unit, a similarity calculator (Section 5 teaches using the method described to run experiments on input warships image and the models saved in a database. It is inherent that at least a computer with at a processor is used to run this experiment. The computer is mapped to the apparatus and the 
However, Knapskog does not explicitly teach:
having a similarity greater than or equal to a predetermined similarity 
On the other hand, Knapskog 5.3 teaches deciding and outputting classification of input warship image based on similarity measurement. FIG. 4 teaches finding the best match. However, Knapskog does not explicitly teach in order to decide the best match, a predetermined threshold similarity value can be used. Examiner takes official notice that: on the other hand, it is well-known that in order to decide an acceptable similarity value, an predetermined value can be used to compare with a similarity value, if the similarity value is greater than or equal to the predetermined value, the similarity value is accepted. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the method of Knapskog with the well-known knowledge to easily and precisely decide if a warship is similar enough to a virtual warship part image. )

Claim 4-5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapskog in view of Valo and further in view of Mohrdieck et al. (US 2021/0397893 A1).
Regarding claim 4, Knapskog in view of Valo teaches:
The method of claim 1, wherein the generating of the part segmentation image includes generating the part segmentation image by identifying main parts in the real warship image (Knapskog Section 3.4 teaches silhouette of the target warship models are generated:”

    PNG
    media_image7.png
    245
    711
    media_image7.png
    Greyscale
”
Session 3.2.1 teaches the details of how to de segmentation:”

    PNG
    media_image8.png
    873
    719
    media_image8.png
    Greyscale
”
The segmentation results are displayed in FIG. 5. 3.2.3 teaches the segmentation of images which extracts different parts of the main part, such as masthead and central line.) 
However, Knapskog in view of Valo does not, but Mohrdieck teaches:
identifying main parts in the real ship image using a learned part segmentation model.([0091] teaches a deep learning algorithm can be used to extract vessel parts and 
Knapskog in view of Valo teaches identifying main parts in a warship image. Mohrdieck teaches the identifying parts in a vessel can be performed using a learned image main parts model.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the method of Knapskog in view Valo with the specific teachings of Mohrdieck to accurately identifying the main parts of a warship image.

Regarding claim 5, Knapskog in view of Valo and Mohrdieck teaches:
The method of claim 4, wherein generating the part segmentation image by identifying main parts includes: identifying only a warship area from the real warship image; (Knapskog section 3.2.1: “

    PNG
    media_image12.png
    338
    722
    media_image12.png
    Greyscale
”) identifying the main parts in the warship area; and displaying the main parts to be distinguished.( Knapskog section 3.2.1: “

    PNG
    media_image13.png
    524
    722
    media_image13.png
    Greyscale
”)

Regarding claim 11, Knapskog in view of Valo teaches:
The apparatus of claim 10, wherein the parts recognition unit identifies the main parts in the real warship image …, and represents the main parts to be distinguished. (Knapskog Section 3.4 teaches silhouette of the target warship models are generated:”
 
    PNG
    media_image7.png
    245
    711
    media_image7.png
    Greyscale
”


    PNG
    media_image8.png
    873
    719
    media_image8.png
    Greyscale
”
The segmentation results are displayed in FIG. 5. 3.2.3 teaches the segmentation of images which extracts different parts of the main part, such as masthead and central line.) 
However, Knapskog in view of Valo does not, but Mohrdieck teaches:
identifying main parts in the real ship image using a learned part segmentation model.([0091] teaches a deep learning algorithm can be used to extract vessel parts and attributes of a vessel: “In this way, good training image(s) (solid line frame in FIG. 2) and bad training image(s) (dashed line frames in FIG. 2) can be generated fully automatically and can be used to train deep learning algorithms. Once the algorithm is trained, it can detect vessels and extract their attributes and corresponding uncertainties autonomously, for example in radar and optical images.”)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the method of Knapskog in view Valo with the specific teachings of Mohrdieck to accurately identifying the main parts of a warship image.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapskog in view of Valo and Mohrdieck and further in view of Zhu et al. (“An Improved Shape Contexts Based Ship Classification in SAR Images” from IDS).
Regarding claim 6, Knapskog in view of Valo and Mohrdieck teaches:
The method of claim 5, 
However, Knapskog in view of Valo and Mohrdieck does not, but Zhu teaches:
wherein the displaying includes representing the main parts in different colors.(page 6: “

    PNG
    media_image14.png
    401
    1025
    media_image14.png
    Greyscale
)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the method of Knapskog in view Valo and Mohrdieck with the specific teachings of Zhu to make it possible for users to easily view the difference and similarity between two images. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapskog in view of Mohrdieck.
Regarding claim 12, Knapskog teaches:
The apparatus of claim 9, wherein the photographing direction estimator estimates the angle and altitude at which the warship is photographed from the real warship image(Page 955 left and FIG 6, left teaches the finding out the centerline (shows the angle) and masthead (altitude) of the warship based on identified main object parts from a warship image: “

    PNG
    media_image3.png
    316
    754
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    191
    708
    media_image4.png
    Greyscale
”)

However, Knapskog does not, but Mohrdieck teaches:
estimates the angle and altitude at which the warship is photographed from the real warship image using a learned model.([0034] and [0124] teaches using the training image learn the properties, such as heading direction, the dimensions of the ship: ” The step of labelling may comprise labelling the image (imaged area) with main properties of each of the objects. The main properties/attributes may be position, heading, velocity, dimensions, type of the object and (if known or available) respective uncertainties in the properties' values. Thus, the provided training images may be more precise in terms of content. Machine learning can therefore be improved substantially.”” the image is provided to a machine learning tool. The image is expected to show the vessels 101a, 101b with the labeled properties as shown by way of example in FIG. 6”. Mohrdieck teaches acquiring dimensions of a ship. Although it is explicitly say height/altitude, it would have been obvious for a person with ordinary skill in the art to acquire the height dimension information. The benefit would be to get a more accurate profile about the ship. )
Knapskog in view of Valo teaches identifying angle and altitude in a warship image. Mohrdieck teaches the identifying angle and altitude can be performed using a learned model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/YANNA WU/Primary Examiner, Art Unit 2611